                Case 1:19-cv-01686-JDP Document 21 Filed 09/29/20 Page 1 of 1


 1

 2

 3

 4

 5

 6
                                    UNITED STATES DISTRICT COURT
 7
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9     RAFAEL BARRAGAN OCHOA,                              Case No. 1:19-cv-01686-JDP

10                     Plaintiff,                          ORDER GRANTING THE PARTIES’
                                                           STIPULATED REQUEST FOR A REMAND
11              v.                                         AND ORDERING THAT THE CLERK
                                                           ENTER A FINAL JUDGMENT IN FAVOR
12     COMMISSIONER OF                                     OF PLAINTIFF
       SOCIAL SECURITY,
13                                                         ECF No. 20
                        Defendant.
14

15            The parties’ stipulated request for a remand, ECF No. 20, is granted. Pursuant to
16    sentence four of 42 U.S.C. § 405(g), this case is remanded for further administrative action.
17    The clerk of court is directed to enter a final judgment in favor of plaintiff and against
18    defendant, reversing the final decision of the Commissioner.
19
20 IT IS SO ORDERED.

21
     Dated:      September 28, 2020
22                                                        UNITED STATES MAGISTRATE JUDGE
23

24    No. 205.
25

26
27

28


                                                      1
